PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/121,867
Filing Date: 15 Dec 2020
Appellant(s): Gunda et al.



__________________
Brian L. Arment
Reg. No. 64,134
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/19/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/4/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 101 rejections of claims 1-20 are hereby withdrawn.  
The 112(b) rejections of claims 11-19 are hereby withdrawn.  

(2) Response to Argument
Appellant alleges, on pages 6-7 of the Appeal Brief, “Claim 1 requires identifying one or more removable traffic flows of the communication traffic flows based, at least in part, on the information [about the one or more multi-tier applications].”  Appellant continues by alleging “When addressing the above limitations, the rejection simply provides ‘Exemplary Citations: for example, Abstract, Paragraphs 35, 39-46, 48, 50, 51, 64-68, and associated figures; firewall monitors, intercepts, inspects traffic to determine whether traffic is good or suspicious, for example.’  Even if the above characterization was correct, Mohanty fails to disclose that information analogous to the 
Examiner’s Note:
Appellant appears to be arguing a completely separate limitation here that Appellant improperly pulls into this limitation via use of square brackets.  The “maintaining information” limitation of claim 1 is the limitation that defines the information that Appellant is arguing.  This limitation was rejected as follows, on pages 8-9 of the final office action dated 6/4/2021:
Maintaining information about the one or more multi-tier applications, wherein the information at least indicates a security group for each virtual machine of the plurality of virtual machines (Exemplary Citations: for example, Abstract, Paragraphs 24, 26, 29, 31, 34-52 and associated figures; tiers, groups, categories, sub-categories, metadata, tags, etc., as examples);
Therefore, the rejection already showed that the information about the one or more multi-tier applications (which indicates a security group) is met by Mohanty’s disclosure of “tiers, groups, categories, sub-categories, metadata, tags, etc., as examples”.  Appellant has provided no argument against the fact that Mohanty discloses maintaining information, as claimed, in the fashion described in the final office action.  Thus, this disclosure is undisputed.  
The limitation being argued by Appellant does, indeed, state that identifying one or more removable traffic flows in the communication traffic flows based, at least in part, on the information, is met by Mohanty’s disclosure of “firewall monitors, intercepts, 
Paragraph 26 of Mohanty, for example, states the following: “exemplary system 100 may include an identification module 104 that may identify a data center application whose functionality may be provided by a set of systems.  Exemplary system 100 may additionally include an organization module 106 that may organize, automatically by the computing device, the set of systems into one or more application model groups.  Organization module 106 may organize the systems by, for each system in the set of systems, identifying an attribute of the system that may be indicative of a security context under which the system should operate and assigning the system to an application model group for which the security context will be provided.”  This clearly shows maintaining information about one or more multi-tier applications, wherein the information at least indicates a security group for each virtual machine of the plurality of virtual machines, since there is information regarding groups that are set based on security context.  It is noted that Mohanty discloses that the system components may be virtual machines, such as in paragraph 31: “Data center application 206 generally represents any type or form of application that is hosted by a data center.  The term ‘data center,’ as used herein, may refer to any collection of computing systems, real or virtual.  For example, a data center may include a software-defined data center composed of virtual machines and/or virtual network.”  
Paragraph 26 then describes that a firewall configuration will be set for a particular group: “Exemplary system 100 may also include a security module 108 that 
This is shown, for example, in paragraph 65, which describes that “organization module 106 may organize the selected firewall configuration to protect the application model group by providing security micro-segmentation and security module 108 may enforce one or more policies of the selected firewall configuration on communications between the application model group and at least one other application model group of the data center application.”  This clearly shows protecting each group based on the group, configuration, and policy.  
With respect to the actual limitation being argued (“identifying one or more removable traffic flows of the communication traffic flow based, at least in part, on the information”), paragraph 65 goes on to state “The term ‘security micro-segmentation,’ as used herein, may refer to any blocking, monitoring, or otherwise controlling network traffic in between systems within the same network.”  This clearly shows that traffic between the groups can be blocked based on the groups, policies, and configurations and clearly meets the claimed identifying one or more removable traffic flows (e.g., the traffic to be blocked) based at least in part on the information that is claimed as indicating a security group (e.g., the group, policy based on the group, or configuration based on the group).  

Appellant alleges on page 7 of the Appeal Brief, “The above characterization also does not address the requirement that the information be used as a basis for identifying one or more removable traffic flows.  37 CFR § 1.104(c)(2) requires that, ‘when a reference is complex or shows or describes inventions other than that claimed 1 because, absent a clear explanation, the Applicant was left scouring 17 cited paragraphs to determine whether the firewall mentioned in the rejection identifies suspicious traffic based on the information required by claim 1.  Since no such information was discovered by the Appellant, it is clear that a more comprehensive explanation is required from the rejection to comply with § 1.104(c)(2) (i.e., the rejection should clearly explain which element(s) of Mohanty are being equated with the information of claim 1).”  
Examiner’s Response:
The final rejection explicitly explained “which element(s) of Mohanty are being equated with the information of claim 1”.  As explained above, Appellant has simply ignored that portion of the rejection.  That portion of the rejection reads as follows and is found on pages 8-9 of the final office action dated 6/4/2021:
Maintaining information about the one or more multi-tier applications, wherein the information at least indicates a security group for each virtual machine of the plurality of virtual machines (Exemplary Citations: for example, Abstract, Paragraphs 24, 26, 29, 31, 34-52 and associated figures; tiers, groups, categories, sub-categories, metadata, tags, etc., as examples);

Indeed, Appellant’s cited 37 CFR § 1.104(c)(2) states the following: “In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command. When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.”  
Appellant has not even argued that Mohanty meets this requirement of being “complex or shows or describes inventions other than that claimed by the applicant”.  Therefore, any requirement of a complex reference or one that shows/describes inventions other than that claimed by Appellant is not actually relevant here, since Appellant has not even alleged that Mohanty is complex or shows/describes inventions other than that claimed by Appellant, let alone provided any proof of such.  The Examiner submits that one of ordinary skill in the art would be capable of understanding Mohanty and would not find it to be complex.  
With respect to Appellant’s apparent belief that too many paragraphs of Mohanty were cited, the Examiner notes that it is not under the Examiner’s control just how much 
Furthermore, the rejection did explicitly explain the pertinence of the reference with respect to the claimed subject matter.  Every limitation of claim 1 includes a citation to pertinent portions of Mohanty as well as a description of how these citations meet the claim limitation.  Therefore, the rejection did not run afoul 37 CFR § 1.104(c)(2) whatsoever.  
Appellant alleges, in footnote 1 on page 7 of the Appeal Brief, “The right to procedural due process under the Fifth Amendment to the Constitution of the United States is long understood to include, among other things, that, when attempting to deprive Appellant a property right (i.e., a patent on Appellant’s invention) the Federal Government must present Appellant with opposing evidence and written findings of facts and reasons for its decision.  The vague explanation presented by the Patent Office as to how Appellant’s claim is anticipated by Mohanty is insufficient to meet the federal government’s obligation under the Fifth Amendment and deprives Appellant a fair opportunity to challenge such evidence.  See Judge Henry J. Friendly, ‘Some Kind of Hearing,’, 123 University of Pennsylvania Law Review, No. 6, 1267 (Jun., 1975) (‘It is likewise fundamental that notice be given and that it ... clearly inform the individual of the proposed action and the grounds for it.  Otherwise, the individual likely would be unable to marshal evidence and prepare his case...’).”  
Examiner’s Response:
The Examiner again notes that Appellant has simply ignored the clear explanations given in the rejection and then erroneously alleged that such explanations were not provided.  Indeed, Appellant’s alleged requirement that “notice be given and that it ... clearly inform the individual of the proposed action and the grounds for it” was certainly performed in the final office action.  The rejection identified the ground of rejection (“Claims 1, 6-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Mohanty (U.S. Patent Application Publication 2016/0191463)”) and then described where and how Mohanty disclosed each limitation of claim 1.  This was done by copying in claim language, providing explicit citations to the reference, then providing explanations for each limitation in claim 1 as to how the cited portions disclose the claim limitation.  
Appellant alleges a “vague explanation presented by the Patent Office as to how Appellant’s claim is anticipated by Mohanty” is provided and baselessly alleges that this explanation is somehow “insufficient to meet the federal government’s obligation under the Fifth Amendment and deprives Appellant a fair opportunity to challenge such evidence”.  However, Appellant fails to even argue a single explanation, citation, or portion of the rejection that Appellant believes fails to meet the Fifth Amendment, let alone explain why Appellant believes anything in the office action fails to meet the Fifth Amendment.  
It appears as though Appellant is still trying to argue that the information was not defined in the rejection of a limitation that did not define the information, which is clearly a red herring, since, as proven above, when claim 1 defined the information (the 
Appellant simply keeps incorrectly alleging that something is missing without explaining what Appellant believes is missing or arguing the proper part of the claim and rejection.  The rejection of claim 1 provided an explanation and citation for every limitation such that one of ordinary skill in the art could understand it.  
Appellant, on pages 7-8 of the Appeal Brief, points to the first identifying limitation and alleges “When addressing the above limitations, the rejection provides ‘Exemplary Citations: for example, Abstract, Paragraphs 4, 24, 26, 29, 31, 34, 36, 37, 45, 50 and associated figures; identifying tiered applications by querying a data center, which is comprised of virtual machines, for example.’  The rejection does not point to anything specifically from those ten cited paragraphs to support its characterization of Mohanty in the above quotation nor is rejection’s reasoning apparent from any of those paragraphs, which, as with the previously discussed assertion, violates § 1.104(c)(2) and deprives Appellant of fundamental rights under the Constitution.”  
Examiner’s Response:
The majority of this argument is the same as above and includes the same response thereto.  Please see the above.  For example, as explained above, Appellant has not even alleged that Mohanty is complex or describes other inventions than claimed.  Therefore, Appellant’s allegations are moot since § 1.104(c)(2) only applies in 
The Examiner notes that Appellant’s representative actually understood the rejection of this limitation during the interview held on 5/25/2021.  Appellant’s representative explicitly asked if the Examiner was interpreting the claim such that queries to data centers including VMs are considered to meet the claimed querying as explained in the interview summary dated 6/1/2021.  The Examiner confirmed such 
It is noted that the requirement of § 1.104(c)(2) that the pertinence of each reference must be clearly explained only applies if the pertinence of each reference is “not apparent”.  Since Appellant already understood the pertinence of the reference following the non-final rejection, prior to the interview, which was prior to the final office action, which was prior to the appeal brief, it is clear that the pertinence of the reference was already apparent.  Therefore, Appellant appears to be arguing the wrong regulation, since § 1.104(c)(2) does not apply here, even based on Appellant’s own admissions and discussions during prosecution of the instant application.  
Now Appellant is attempting to argue that it is unclear, but Appellant’s representative understood it during the interview, the Examiner confirmed this interpretation during the interview, and the final office action also confirmed this interpretation.  Now Appellant is trying to argue that the rejection is so unclear that Appellant’s Constitutional rights have been deprived.  The fact is that Appellant already understood how this limitation was being rejected by Mohanty, Appellant’s representative, Brian Arment explicitly mentioned such an interpretation in the interview, and the Examiner confirmed this interpretation multiple times.  There is nothing unclear in the prosecution history of the application about how this subject matter is met by Mohanty.  
Appellant goes on to allege, on page 8 of the Appeal Brief, “Likewise, the rejection fails to explain how querying a data center as a whole, even one that includes 
Examiner’s Response:
As explained above, Appellant’s representative actually understood this interpretation during the interview held on 5/25/2021.  Appellant’s representative explicitly asked if the Examiner was interpreting the claim such that queries to data centers including VMs are considered to meet the claimed querying as explained in the interview summary dated 6/1/2021.  Therefore, Appellant already understood exactly how the Examiner was rejecting this limitation.  
With respect to Appellant’s belief that claim 1 has a “requirement of querying the virtual machines themselves”, the Examiner again notes that the data center in Mohanty may be made up of virtual machines.  Therefore, any query to the data center is, itself, a query to the virtual machines that make up the data center.  
Claim 1 does not require the sending of a query separately to each VM as Appellant appears to believe.  Claim 1 requires “identifying one or more multi-tier applications comprising a plurality of virtual machines ... wherein the identifying comprises querying the virtual machines for process information...”.  This is met by Mohanty’s disclosure of querying a data center that is made up of VMs.  
Mohanty, paragraph 31 states the following: “Data center application 206 generally represents any type or form of application that is hosted by a data center.  The term ‘data center,’ as used herein, may refer to any collection of computing systems, real or virtual.  For example, a data center may include a software-defined data center composed of virtual machines and/or virtual network.”  

It is noted that Appellant provides no basis for Appellant’s erroneous belief that querying a data center comprised of VMs somehow does not disclose querying the VMs.  As an analogy, a teacher may query his/her class what the sum of 1 plus 1 is.  This includes the teacher querying his/her students what the sum of 1 plus 1 is, since the class is composed of the students.  
As explained above, claim 1 does not require separately querying each VM of the plurality of VMs.  Rather, claim 1 includes only querying of the set of virtual machines, which may be performed by a single query.  Had Appellant amended claim 1 to require sending separate queries to each VM of the plurality of VMs (as briefly discussed in the interview noted above), the Examiner would have considered such amendment and reviewed the prior art including Mohanty and any other relevant prior art for such disclosure.  However, Appellant decided to not include this in the claim and, instead, to 
The fact is that Mohanty explicitly discloses querying a data center that can be composed of VMs, thereby meeting the claimed “querying the virtual machines” since the claim does not specify the querying any more specifically than any querying of the set of virtual machines, which includes that of a single query to the set of VMs.  
Appellant alleges, on page 8 of the Appeal Brief, “While not discussed in detail above, the final Office action’s assertions regarding the remaining limitations of claim 1 also fail to comply with § 1.104(c)(2) and the 5th Amendment.  That is, for each limitation, the final Office action provides over ten paragraphs and a generic characterization without clearly explaining how the citations, or the characterization itself, maps to the recited limitations.”  
Examiner’s Response:
No new argument is provided here.  Appellant simply erroneously alleges, without pointing to any claim language, citation, explanation, or the like, that the rejection of every limitation of claim 1 fails to comply with § 1.104(c)(2) and the 5th Amendment.  As proven above, Appellant is incorrect.  Please see the full response given above.  
Appellant alleges, on pages 8-9 of the Appeal Brief, “Claim 6 recites that blocking the one or more removable traffic flows comprises implementing one or more firewall rules that block the one or more removable traffic flows”.  Appellant goes on to allege “The final Office action again improperly cites 17 paragraphs of Mohanty without any explanation (clear or otherwise) as to how those paragraphs apply to claim 6.”  
Examiner’s Response:
The explanation for how this subject matter is met by Mohanty was already provided in the rejection of the blocking limitation of claim 1, which stated that “Blocking the one or more removable traffic flows” is met by Mohanty’s disclosure of “blocking certain paths, such as suspicious traffic from one group to another group that may contain a virus, blocking network traffic between systems in the same network, etc., as examples”.  This clearly describes the situation quoted above with respect to blocking suspicious traffic between groups.  This is part of the firewall configuration and policy(ies), as explained above.   
Even Appellant’s cited 37 CFR § 1.104(c)(2) does not require that the pertinence of each reference, when apparent, be clearly explained and each rejected claim specified.  Indeed, this section clearly states that this is only required when the reference is complex or describes inventions other than claimed and only when not apparent.  However, here, it is very apparent, especially to one of ordinary skill in the art who has read the rejection of claim 1.  Appellant is simply ignoring everything from claim 1 and arguing a dependent claim in a vacuum.  However, dependent claims are not in a vacuum; they are dependent on the independent claim and any intervening dependent claims.  
Appellant keeps erroneously arguing that the office action is somehow improper, undoubtedly since Mohanty actually discloses that which Mohanty is cited as disclosing and Appellant has no real reasons to argue.  
As discussed above, the cited portions of Mohanty describe using firewall configurations and policies to determine what traffic to block.  For example, paragraph 
Appellant goes on to allege, on page 9 of the Appeal Brief, “Presumably, the rejection is referring to Mohanty’s selection of a firewall configuration to protect an application model group (see Mohanty ¶ 0063).  Mohanty generically describes that ‘the firewall may monitor, intercept, and/or inspect packets directed at systems within the application model group in accordance with the firewall configuration’ (see Mohanty, ¶ 0064).  There is no teaching in Mohanty that a firewall configuration is specifically implemented to block identified removable traffic flows, as required by claim 6, and the final Office action provides no explanation to the contrary, as already noted above.”  
Examiner’s Response:
Arguing 37 CFR § 1.104(c)(2) ad nauseum is only helping to obscure the facts of the rejections here.  Again, as noted above, 37 CFR § 1.104(c)(2) only applies if the pertinent of a reference is not apparent and the reference is complex and/or includes inventions other than claimed.  Appellant has not even attempted to argue either of these.  In fact, Appellant proves that 37 CFR § 1.104(c)(2) does not apply since Appellant was capable of understanding the pertinence of the reference (“Presumably, 
This has all been explained above with respect to claim 1.  Thus, Mohanty clearly discloses the subject matter in claim 6.  
Appellant, on page 9 of the Appeal Brief, cites claim 8 and alleges “The final Office action again improperly cites 17 paragraphs of Mohanty without any explanation (clear or otherwise) as to how those paragraphs apply to claim 8.”  
Examiner’s Response:
The explanation for how this subject matter is met by Mohanty was already provided in the rejection of the blocking limitation of claim 1, which stated that “Blocking the one or more removable traffic flows” is met by Mohanty’s disclosure of “blocking certain paths, such as suspicious traffic from one group to another group that may contain a virus, blocking network traffic between systems in the same network, etc., as examples”.  This clearly describes the situation cited above with respect to removable traffic flows being “other than those between the web tier and the application tier, the 
As above, even Appellant’s cited 37 CFR § 1.104(c)(2) does not require that the pertinence of each reference, when apparent, be clearly explained and each rejected claim specified.  Indeed, this section clearly states that this is only required when the reference is complex or describes inventions other than claimed and only when not apparent.  However, here, it is very apparent, especially to one of ordinary skill in the art who has read the rejection of claim 1.  Appellant is simply ignoring everything from claim 1 and arguing a dependent claim in a vacuum.  However, dependent claims are not in a vacuum; they are dependent on the independent claim and any intervening dependent claims.  
As discussed above, the cited portions of Mohanty describe using firewall configurations and policies to determine what traffic to block.  For example, paragraph 66 states “By enforcing firewall policies on communications between groups, security module 108 may prevent malicious activity that has infected one application model group from infecting others.”  This paragraph then defines an exemplary virus and continues: “The firewall policy may prevent the virus from spreading by inspecting packets passing from JBOSS app server 716 in application model group 722 and ORACLE database 710 in application model group 718 and blocking the suspicious traffic generated by the virus.”  Thus, the rules within the firewall policy prevent this traffic, thereby blocking the flow.  Nothing here shows that the blocked traffic is somehow “between the web tier and the application tier, the application tier and the 
Appellant goes on to allege, on page 9 of the Appeal Brief, “While paragraph 0045 from the rejection’s citations may indicate that ‘a system belongs to the web tier, the application tier, and/or the database tier of the data center application,’ there is nothing to indicate that Mohanty would not consider specific flows between those tiers to be removable.  Thus, Mohanty fails to disclose that the one or more removable traffic flows comprise traffic flows other than those between the web tier and the application tier, the application tier and the database tier, and an external system and the web tier, as required by claim 8.”  
Examiner’s Response:
Appellant appears to misconstrue claim 8.  Claim 8 does not prohibit blocking flows between any tiers, including those mentioned in the claim.  Claim 8 simply requires that there is some flow that is outside the mentioned tier/system flows that is removable.  
Therefore, despite Appellant’s allegation that “there is nothing to indicate that Mohanty would not consider specific flows between those tiers to be removable”, there is also nothing in claim 8 that indicates that claim 8 would not consider specific flows between those tiers to be removable.  Indeed, claim 8 leaves open that any flow may be removable, but that there are one or more removable flows that comprise (one will also note that this is open-ended, meaning that there may be many additional removable flows in claim 8, including those between the mentioned tiers/systems, since the claim 
Nowhere does claim 8 state that flows between the web tier and application tier are not removable, that flows between the application tier and the database tier are not removable, or that flows between an external system and the web tier are not removable.  Therefore, Appellant’s allegations are not pertinent to the claims at hand and, thus, are moot.  
Clearly, communications such as those discussed in paragraph 66 of Mohanty, meet the requirements of claim 8.  For example, communications between a database tier (e.g., ORACLE database) and a server tier (e.g., JBOSS app server) are being blocked.  This is merely one example.  
As explained above, the claim does not prohibit blocking flows between any given tiers or systems.  Therefore, such a non-claimed requirement has no significance to the claim interpretation or rejection at hand.  
Appellant, on page 10 of the Appeal Brief, cites a portion of claim 2 and alleges “The final Office action again improperly cites 16 paragraphs of Mohanty without any explanation (clear or otherwise) as to how those paragraphs apply to claim 2.”  
Examiner’s Response:
To the contrary, the rejection, found on pages 12-13 of the final office action dated 6/4/2021, explicitly stated the following with respect to this subject matter in claim 2:
Mohanty discloses presenting the one or more removable traffic flows to a user (Exemplary Citations: for example, Abstract, Paragraphs 
Receiving confirmation from the user that the removable traffic flows should be removed (Exemplary Citations: for example, Abstract, Paragraphs 35, 39-46, 48, 50, 51, 64-68 and associated figures; any confirmation from the above that the traffic should be removed (e.g., if traffic is suspicious), for example); and
Therefore, the rejection explicitly provided citations and explanations.  Appellant is simply making it exceptionally clear that no real argument is possible by erroneously alleging that rejections don’t provide any explanation ad infinitum.  As the rejection itself proves Appellant wrong, no further response is necessary.  
Appellant continues by alleging, on page 10 of the Appeal Brief, “Rather, with respect to the receiving step cited above, the final Office action simply states ‘any confirmation from the above that the traffic should be removed (e.g., if the traffic is suspicious), for example.’  There is no indication as to what in Mohanty the rejection considers ‘the above’ in that statement.  Moreover, there is no teaching in the cited paragraphs that refers to a user, much less to the presentation of removable traffic flows to a user or receiving confirmation from the user, as required by claim 1.”  
Examiner’s Response:
The Examiner appreciates Appellant’s admission that the rejection of claim 2 provided an explanation with respect to the receiving confirmation limitation (“the final Office action ... states ‘any confirmation from the above that the traffic should be removed (e.g., if the traffic is suspicious), for example.’”).  The Examiner notes that this 
However, Appellant has still somehow missed the rejection of the presenting limitation of claim 2 with respect to Mohanty.  This explanation reads “presenting the above to a server, program, system, network, etc., as examples”.  As Appellant has not argued this whatsoever, it is clear that such is within the reference.  
With respect to Appellant’s inability to look above in the rejection (“There is no indication as to what in Mohanty the rejection considers ‘the above’ in that statement”), let us take a look at the claim and what may possibly be “the above” from the perspective of one of ordinary skill in the art.  
The first time “the above” is mentioned in claim 2’s rejection is in the rejection of the “presenting” limitation, which reads “presenting the one or more removable traffic flows to a user”.  As the only item mentioned here that was already mentioned in claim 1, which is the claim from which claim 2 depends, is “the one or more removable traffic flows”, it is clear that this is what is being referenced as “the above”.  The Examiner notes that one of ordinary skill in the art would have been able to determine that something that is referenced as “the above” would have already been discussed and would have easily been able to figure out that it must have been the one option in the 
Now, let us look at what “the one or more removable traffic flows” are described as above.  Gladly, we have already discussed these one more removable traffic flows fully above.  Appellant is directed to the above for a full discussion thereof.  
Claim 1 explained that the removable traffic flows that could be blocked were met by Mohanty’s disclosure of “traffic” that could be “good or suspicious”, “certain paths”, “suspicious traffic from one group to another group that may contain a virus”, “network traffic between systems in the same network”, “etc.”.  Therefore, we have removable traffic flows that are traffic between systems that may be blocked.  
Back to the rejection at hand, which references such as “the above”.  The portion of the rejection regarding the presenting limitation (that Appellant entirely ignores) states that this presenting is met by “presenting the above to a server, program, system, network, etc., as examples”.  Appellant has provided no argument against this fact.  Thus, we have a user (e.g., a server, program, system, network, etc.) which is being presented the one or more removable traffic flows.  
The Examiner notes that the claim does not define any graphical display of these flows to a human user.  Rather, claim 2 only requires presenting of the one or more removable flows to a user of any kind.  Indeed, the instant application does not require that a user is a human.  For example, paragraph 24 explains that “the user may be an expert system or other management entity that can autonomously identify network flows that should be blocked...”.  Thus, the claimed user does not need to be a human.  

Getting back to Mohanty, as explained in the rejection, the presenting of the removable flow(s) to the user was met by presenting the flows to a server, program, system, network, etc.  This has not been argued by Appellant.  
Appellant, as explained above, is confused with respect to what “the above” is in the confirmation receiving limitation.  However, again, one of ordinary skill in the art reading this will readily note that “the above” corresponds to the user, which is met by the above described server, program, system, network, etc.  The Examiner is unsure how Appellant was incapable of determining this, but notes that one of ordinary skill in the art would readily be able to determine what “the above” is despite Appellant’s allegation that Appellant cannot possibly determine what “the above” is referencing.  
The receiving confirmation limitation was met by Mohanty’s disclosure of “any confirmation from the above that the traffic should be removed (e.g., if traffic is suspicious), for example”.  As explained above, a user need not be a human.  It appears as though Appellant is attempting to imply that the claimed user needs to be a human, since the explanations provided in the rejection clearly indicate that any confirmation from the above (user, which is a server, program, system, network, etc.) that the traffic should be removed meets the claimed receiving limitation, even explicitly mentioning such confirmation being the determination “if traffic is suspicious”.  Therefore, Mohanty clearly discloses the receiving limitation as well as the presenting limitation and Appellant has provided no actual argument to the contrary.  
Appellant alleges, on pages 10-11 of the Appeal Brief, “The final Office action also asserts that Brooks independently discloses the above limitations of claim 2 by citing 11 paragraphs from Brooks.  In this case, the final Office action asserts that Brooks discloses ‘displaying a graphical representation of a network with devices, connections/communications, rules etc., as examples’ and ‘user requested change and/or final request after various changes, for example.’  Even if Brooks did disclose displaying connections/communications to a user, there is no disclosure that those connections/communications have been identified as being removable and the final Office action provides no reasoning that would indicate the contrary.  A user requested change to the connections/communications would, therefore, not simply constitute a confirmation that the connections/communications should be removed.  As such, Brooks, like Mohanty fails to disclose presenting the one or more removable traffic flows to a user and receiving confirmation from the user that the removable traffic flows should be removed, as required by claim 1.”  
Examiner’s Response:
The Examiner notes the fact that Appellant provides no argument regarding 37 CFR § 1.104(c)(2) or the Fifth Amendment.  The Examiner also notes that this rejection follows the same template (claim language followed by citations of pertinent sections of a reference and a brief explanation of how those citations meet the claim limitation at hand, except where explanation was already sufficiently provided/understood already) as all rejections argued by Appellant as somehow failing to comply with 37 CFR § 1.104(c)(2) and the Fifth Amendment.  


Appellant alleges, with respect to claim 4, on page 12 of the Appeal Brief, “The final Office action asserts that Mohanty discloses the above limitations by citing 22 paragraphs of Mohanty and merely asserting ‘tiers and groups have labels, for example’.  However, despite the assertion, the word label is never used in Mohanty’s disclosure and, even if the figures illustrated ‘labels’, there is no teaching in Mohanty that those labels are actually part of the graphical display.  Therefore, the final Office action incorrectly asserts that Mohanty discloses that the graphical display labels the application tiers and the security groups.”  
Examiner’s Response:
Appellant appears to believe that verbatim use of the word “label” need be used in the reference.  However, this is not the case.  In fact, the claim does not use label as a noun, but rather, uses label as a verb.  This is clear from the language “wherein the graphical display labels the application tiers and the security groups”.  Therefore, there need not be any label itself, but rather, the tiers need to be labeled in some fashion.  Looking at Mohanty, one will readily note the labeling of the tiers as “application tier”, “web tier”, “database tier”, and the like.  These tiers were labeled by the system of Mohanty.  Appellant has not argued these facts.  Instead, Appellant has focused on the labels not being part of a graphical display.  However, Brooks provides the graphical display, such display includes many labels, and such labels would be included therein.  Brooks will be further discussed when Appellant argues Brooks below.  

Appellant alleges, on page 12 of the Appeal Brief, “The final Office action also asserts that Brooks independently discloses the above limitations.  The final Office action cites the exact same 22 paragraphs that it did with respect to Mohanty, which indicates that the citation is likely an error.”  
Examiner’s Response:
Indeed, this citation was supposed to be a copy of Brooks’ rejection of the graphical display that visually groups virtual machines into respective tiers, as in claim 3, which has not been argued.  This citation comprises Abstract, Paragraphs 41-47, 68-71, and associated figures.  The Examiner thanks Appellant for acknowledging that this was simply an error in copying a citation and notes that the correct citation is clear from claim 4’s reference to “the graphical display...” presented in claim 3, which already includes the above-noted citation.  Therefore, the rejection of “the graphical display” in claim 4 also includes such citations.  
Appellant continues by alleging, on page 12 of the Appeal Brief, “Moreover, the final Office action merely notes that ‘everything is labeled in the graphics, for example’.  Like Mohanty above, the word label is never used in Brooks’ disclosure and, even if the figures illustrated ‘labels’, none of those labels are those of an application tier 
Examiner’s Response:
Again, a rejection does not require verbatim use of the same language as the claim.  The rejection clearly stated that everything in the graphics is labeled.  Appellant is directed to the figures of Brooks, such as figure 1, that includes various labels, such as “Name”, “Source Ports”, “Target Ports”, “Protocol”, “Direction”, “Well known Software Services”, “Selected Software Services”, and the like, for example.  This graphical interface with all of these labels is used to set firewall rules (please see the label “Firewall Rules” at the top of the figure).  Indeed, firewall rules include those of communications between groups as discussed above.  This clearly includes labels and would include labels associated with the application tiers and security groups in the combination.  Further labels are found in other figures, such as figure 3 showing various labels (e.g., Resources, Server, Software, Name, Description, 7025-F50, etc.) and many other figures.  In setting a firewall rule between 2 groups/tiers, when displayed, as described in Brooks, such displaying will include the name of that group/tier, otherwise, the rule would be unclear.  
Brooks even graphically labels resources with their series, such as pSeries for a “server cluster” as shown in figure 4a and paragraph 69.  Clearly, this shows that the graphical display labels groups and/or tiers.  Appellant is simply attempting to argue that the references do not use the word “label” and therefore, cannot possibly include any labeling of any kind.  However, this is simply incorrect.  A graphical display that includes a label that identifies a cluster (group) of servers is clearly a labeling of that group/tier.  

Appellant alleges, with respect to claim 5, on pages 12-13 of the Appeal Brief, “The final Office action asserts that Mohanty discloses the above limitations by citing 17 paragraphs of Mohanty and merely asserting that ‘removable traffic flows are suspicious, for example.’  That assertion does not address whether suspicious traffic flows are highlighted when presented to a user.  Moreover, without a clear explanation, it is not apparent what the final Office action is equating to highlighting the removable traffic flows, as required by claim 5.  Therefore, the final Office action fails to properly assert that Mohanty discloses presenting the removable traffic flows comprises highlighting the removable traffic flows of the displayed communication traffic flows.”  
Examiner’s Response:
To the contrary, as Appellant notes, the final rejection explicitly stated that such highlighting is met by Mohanty’s disclosure of “removable traffic flows are suspicious, for example”.  The claim does not define what highlighting entails.  Indeed, any mechanism of conveying that the removable traffic flows are suspicious suffices to highlight them.  Claim 5 does not require that removable traffic flows are displayed in a different color than non-removable traffic flows, or even mention any non-removable traffic flows.  Simply by presenting removable traffic flows, which are themselves suspicious, highlights them.  For example, by a computer system component sending 
Therefore, in bringing attention to suspicious flows which should be blocked, Mohanty clearly discloses highlighting those flows.  
Appellant alleges, on pages 13 of the Appeal Brief, “The final Office action also asserts that Brooks independently discloses the above limitations.  The final Office action cites the exact same 22 paragraphs that it did in the rejection of claim 4, which again indicates that the citation is likely an error.”  
Examiner’s Response:
Again, a copy/paste typo occurred here, and this should have included the citation from claim 3 mentioned above (Exemplary Citations: for example, Abstract, Paragraphs 41-47, 68-71, and associated figures).  The Examiner thanks Appellant for acknowledging that this was simply an error in copying a citation and notes that the correct citation is clear from claim 5’s reference to “presenting the removable traffic flows...” in claim 2, which already includes the above-noted citation.  Therefore, the rejection of “presenting” in claim 5 also includes such citations already based on being included in the presenting limitation from claim 2.  
Appellant continues by alleging, on page 13 of the Appeal Brief, “Moreover, the final Office action merely notes that ‘flows are shown in the display and new flows 
Examiner’s Response:
As discussed above, the claim does not require any non-removable traffic flows.  Therefore, just by displaying a traffic flow that could later be blocked in the combination, one of ordinary skill in the art will find highlighting of a removable flow.  The claim does not require any particular mechanism of highlighting.  Therefore, simply displaying a flow is within the scope of highlighting, since that displayed flow is being highlighted currently.  Thus, displaying old flows highlights the old flows, displaying the new flows anew highlights the new flows, and any of these flows could be removable because they could later be blocked, as in the combination of Mohanty in view of Brooks and described above.  
As with the labeling above, Appellant has not invented highlighting of data.  Highlighting is well-known.  The Examiner remembers using a bright yellow highlighter back in grade school, and notes that such a technique is used in many graphical representations of information, whether by highlighting in yellow or other colors, bold, italics, underlining, displaying separately, or any other technique by which to draw attention to the highlighted data.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jeffrey D. Popham/Primary Examiner, Art Unit 2432                                                                                                                                                                                                        

Conferees:
/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432
                                                                                                                                                                                                        /JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.